The Needham Funds, Inc. 10f-3 Transactions Shares Purchased Company Ticker Trade Date Executing Broker Needham Manager or Co-Manager? IPO or Secondary Total Offering Offering Price / Fund Price Paid Needham Growth Fund Needham Aggressive Growth Fund Needham Small Cap Growth Fund Managers InterXion Holding NV INXN 1/28/11 Citi NO IPO Citi, Barclays Capital, Bank of America Merrill Lynch, ABN Amro Bank NV, Credit Suisse, Evercore Partners, Inc., Guggenheim Securities LLC, Jefferies & Co., Oppenheimer & Co., Piper Jaffrey & Co., RBC Capital Markets NeoPhotonics Corp NPTN 2/1/11 Merrill Lynch NO IPO Bank of America Merrill Lynch, Deutsche Bank Securities, Inc., Morgan Keegan & Co., Piper Jaffrey & Co., ThinkEquity Partners LLC ePocrates Inc EPOC 2/1/11 Piper Jaffray & Co. NO IPO JPMorgan Securities, Piper Jaffrey & Co., JMP Securities, William Blair & Co. LLC, GMX Resources Inc GMXR 2/4/11 Morgan Stanley NO SECONDARY - - Credit Suisse, Morgan Stanley, Howard Weil, Johnson Rice & Co. LLC, Pritchard Capital Partners, Capital One Southcoast Inc Fluidigm Corp FLDM 2/10/11 Piper Jaffray & Co. NO IPO - Deutsche Bank Securities Inc., Piper Jaffrey & Co., Leerink Swann & Co., Cowen & Co. Mercury Computer Systems Inc MRCY 2/11/11 Jefferies & Co. NO SECONDARY Jefferies & Co., Lazard Capital Markets LLC, Gleacher & Co. Inc., Merriman Curhan Ford & Co., Morgan Keegan & Co. HCA Holdings Inc HCA 3/9/11 JP Morgan NO IPO Bank of America Merrill Lynch, Barclays Capital, Citigroup Global Markets Inc., Credit Suisse, Deutsche Bank Securities Inc., Goldman Sachs & Co., JPMorgan, Morgan Stanley, Wells Fargo Securities Inc., Credit Agricole CIB, Mizuho Securities USA Inc., RBC Cornerstone OnDemand Inc CSOD 3/17/11 Barclays Capital NO IPO Barclays Capital, Goldman Sachs & Co., JMP Securities, Pacific Crest Securities, Piper Jaffrey & Co., William Blair & Co. LLC ServiceSource International Inc SREV 3/24/11 Morgan Stanley NO IPO Deutsche Bank Securities Inc., Morgan Stanley, Lazard Capital Markets LLC, Piper Jaffrey & Co., William Blair & Co. LLC, JMP Securities Nielsen Hold ings NV NLSN 1/25/11 Morgan Stanley NO IPO Citigroup Global Markets Inc., Credit Suisse Securities USA LLC, Deutsche Bank Securities Inc., Goldman Sachs & Co., JPMorgan Securities, Morgan Stanley, Bank of America Merrill Lynch, Blaylock Robert Van LLC, Guggenheim Securities LLC, HSBC Americas Inc, Demand Media Inc DMD 1/25/11 Morgan Stanley NO IPO Goldman Sachs & Co., Morgan Stanley, JMP Securities, Raine Group LLC, Allen & Co., Jefferies & Co., Pacific Crest Securities, RBC Capital Markets, Stifel Nicolaus Weisel, UBS Investment Bank/US Catalyst Health Solutions Inc CHSI 4/7/11 Goldman Sachs NO SECONDARY - - Citi, Goldman Sachs & Co., SunTrust Robinson Humphrey, Wells Fargo Securities LLC Arcos Dorados Holdings Inc ARCO 4/13/11 JP Morgan NO IPO Bank of America Merrill Lynch, Citi, Itau Bank Ltd/Cayman, JPMorgan, Morgan Stanley Zipcar Inc ZIP 4/13/11 Goldman Sachs YES IPO Goldman Sachs & Co., JP Morgan Securities, Cowen & Co., Needham & Co. Inc., Oppenheimer & Co. Sagent Pharmaceuticals Inc SGNT 4/19/11 Merrill Lynch YES IPO Bank of America Merrill Lynch, Jefferies & Co., Morgan Stanley, Needham & Co. Inc., RBC Capital Markets Responsys Inc MKTG 4/20/11 Morgan Stanley NO IPO Credit Suisse, Morgan Stanley, JMP Securities, Pacific Crest Securities, William Blair & Co. LLC 21Vianet Group Inc VNET 4/20/11 JP Morgan NO IPO Barclays Capital, JPMorgan, Morgan Stanley, Pacific Crest Securities, Piper Jaffrey & Co., William Blair & Co. LLC Renren Inc RENN 5/4/11 Deutsche Bank NO IPO Bank of America Merrill Lynch, Credit Suisse, Deutsche Bank Securities Inc., Jefferies & Co., Morgan Stanley, Oppernheimer & Co., Pacific Crest Securities LinkedIn Corp LNKD 5/18/11 Morgan Stanley NO IPO Bank of America Merrill Lynch, JPMorgan, Morgan Stanley, Allen & Co., UBS Investment Bank/US Fusion-io Inc FIO 6/8/11 Morgan Stanley NO IPO Credit Suisse, Goldman Sachs & Co., JPMorgan, Morgan Stanley Pandora Media Inc P 6/14/11 Morgan Stanley NO IPO Citi, JPMorgan, Morgan Stanley, Stifel Nicolaus Weisel, Wells Fargo Securities LLC, William Blair & Co. LLC Bankrate Inc RATE 6/16/11 Goldman Sachs NO IPO Bank of America Merrill Lynch, Citi, Goldman Sachs & Co., JPMorgan, Allen & Co., Credit Suisse, RBC Capital Markets, Stephens Inc., Stifel Nicolaus & Co. Inc. HomeAway Inc AWAY 6/28/11 Morgan Stanley NO IPO Deutsche Bank Securities Inc., Goldman Sachs & Co., JPMorgan Securities, Morgan Stanley, Pacific Crest Securities, Stifel Nicolaus Weisel Skullcandy Inc. SKUL 7/19/11 Merrill Lynch NO IPO Bank of America Merrill Lynch, Morgan Stanley, Jefferies & Co, KeyBanc Capital Markets, Piper Jaffrey & Co, Raymond James & Associates Inc Skullcandy Inc. SKUL 7/19/11 Piper Jaffray NO IPO Bank of America Merrill Lynch, Morgan Stanley, Jefferies & Co, KeyBanc Capital Markets, Piper Jaffrey & Co, Raymond James & Associates Inc Francesca's Holdings Corp FRAN 7/22/11 Goldman Sachs NO IPO Goldman Sachs & Co, Jefferies & Co, JP Morgan, KeyBanc Capital Markets, RBC Capital Markets, Stifel Nicolaus & Co Inc Dunkin' Brands Group Inc DNKN 7/27/11 Barclays NO IPO Bank of America Merrill Lynch, Barclays Capital, Goldman Sachs & Co, JP Morgan, Morgan Stanley, Moelis & Co, Raymond James & Associates Inc, Robert W Baird & Co, Samuel A Ramirez & Co Inc, SMBC Nikko Capital Markets Ltd, Stifel Nicolaus Weisel, Wells Fargo Securities LLC, William Blair & Co LLC Carbonite Inc CARB 8/11/11 JP Morgan NO IPO Bank of America Merrill Lynch, JP Morgan, Canaccord Genuity Corp, Oppenheimer & Co, Pacific Crest Securities, William Blair & Co LLC Groupon Inc GRPN 11/3/11 Morgan Stanley NO IPO Credit Suisse, Goldman Sachs & Co, Loop Capital Markets LLC, RBC Capital Markets Imperva Inc IMPV 11/9/11 JP Morgan NO IPO Deutsche Bank Securities Inc, JP Morgan, RBC Capital Markets, Lazard Capital Markets LLC, Pacific Crest Securities InvenSense Inc INVN 11/16/11 Goldman NO IPO Goldman Sachs & Co, Morgan Stanley, Oppenheimer & Co, Piper Jaffrey & Co, Robert W Baird & Co, ThinkEquity Partners LLC Angie's List Inc ANGI 11/16/11 Merrill NO IPO Bank of America Merrill Lynch, Allen & Co, CODE Advisors, Janney Montgomery Scott, Oppenheimer & Co, RBC Capital Markets, Stifel Nicolaus Weisel, ThinkEquity Partners LLC Intermolecular Inc IMI 11/17/11 Morgan Stanley YES IPO - Barclays Capital, JP Morgan, Morgan Stanley, Needham & Co, Inc., Pacific Crest Securities Jive Software Inc JIVE 12/13/11 Morgan Stanley NO IPO Goldman Sachs & Co, Morgan Stanley, Citi, UBS Investment Bank/US, BMO Capital Markets Corp, Wells Fargo Securities LLC Zynga Inc ZNGA 12/15/11 Morgan Stanley NO IPO Bank of America Merrill Lynch, Barclays Capital, Goldman Sachs & Co, JP Morgan, Allen & Co Michael Kors Holdings Ltd KORS 12/15/11 Morgan Stanley NO IPO Goldman Sachs & Co, JP Morgan, Jefferies & Co, Nomura Securities International, Piper Jaffrey & Co, Robert W Baird & Co
